DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 1-25, 32-33, in the reply filed on 6/30/2015 remains acknowledged.
Applicant's election with traverse of:
(i) artemether as the artemisinin derivate compound present in the first composition administered;
(ii) artesunate as the artemisinin derivate compound present in the second composition administered;
(iii) berberine as the compound present in the third composition administered;
(iv) primaquine as the compound present in the fourth composition administered;

(viii) tablet composition forms for the second, third and fourth compositions; and
(viii-b) malaria,
in the reply filed on 6/30/2015 remains acknowledged.  
Claims 26, 28-31 and 34 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/30/2015.
Claims 8, 15 and 33 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/30/2015.
Newly submitted claim 38 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: early prosecuted claims required absorption enhancers.  Booles teaches essential oils that also act as a penetration enhancer, accounting for these claim limitations.  However, claim 38 now requires a specific penetration enhancer benzalkonium chloride.  This compound differs from the absorption enhancers taught by Booles, having unique chemical and physical properties.  Examination of the specific penetration enhancer benzalkonium chloride raises additional examination burden, as a preliminary search seemed to point to potential enablement issues with this species, which require additional burden to examine/resolve.  Accordingly, The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes / subclasses or .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 38 has been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicants' arguments, filed 11/16/2020, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see pp. 12-13, filed 11/16/2020, with respect to the New Matter rejection under 35 USC 112, 1st paragraph have been fully considered and are persuasive, in view of the claim amendment.  The rejection of claims 35, 4, 19-21, 36-37 has been withdrawn. 
Applicant's arguments with respect to the obviousness rejection have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 3-5, 9-13, 16, 19-25, 35-37, 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosen et al. (US 2013/0102625 A1; 2013; priority 2011 Oct; cited in a prior Office action); Colman (US 2013/0071474 A1; 2013; filed 2011 Feb; priority 2009; cited in a prior Office action); Booles et al. (WO 2009/053758 A1; 2009; cited in a prior Office action); Smithuis et al. (“Effectiveness of five artemisinin combination regimens with or without primaquine in uncomplicated falciparum malaria: an open-label randomised trial”; 2010; Lancet Infect. Dis.; 10: 673–81; cited in a prior Office action) Buchachart et al. (“Effect of primaquine standard dose (15 mg/day for 14 days) in the treatment of vivax malaria patients in Thailand”; 2001; Southeast Asian J. Trop. Med. Public Health.; 32(4): 720-6; PubMed abstract; PMID: 12041544; cited in a prior Office action), Van de Casteele (US 6,861,066; 2005; cited in a prior Office action), and Thomas et al. (US 2007/0110880 A1; 2007).
Rosen teaches a novel artemisinin combination therapy (ACT) consists of artemisinin and its derivatives and berberine, two active substances mixed with various selected excipient compounds to form, inter alia, a single pill, for treatment of, inter alia, [applicant elected] malaria (abstract); anti-malarial drugs are available that treat malaria effectively, but there remains the problem of incorrect dosages by self-administering patients, inaccurate combining of ACTs which leads to potential mono-therapeutic treatment with artemisinin and results in highly-resistant strains of malaria (paragraph 0007); another problem is that many of the current ACTs contain some form of quinine, which has long been determined to have serious side effects, especially in children Plasmodium falciparum [0004].  Although the embodiments above describe the combination of artemisinin and berberine, the invention can include combinations of the derivatives of artemisinin with berberine. The derivatives of artemisinin can include [applicant elected] artesunate and artemether. For example, the chemical weight of artesunate can be adjusted to give the same effective chemical yield as artemisinin, and artesunate and berberine can then be combined. Similarly, the chemical weight of artemether can be adjusted and combined with berberine (paragraph 0235).  Field reports from five adult malaria patients in Ghana administered coACT A-B (construed to be the adult tablets described in Example 1, containing about 100 mg artemisinin and about 800 mg berberine; see also claims 2-4) are described; the heat of the fever was gone in 2-4 days for all patients (paragraphs 0197-0202).  In the malaria field reports (paragraphs 0197-0202) there is no mention of identification of the malarial species; thus, delivery without identifying the plasmodium species affecting said individual of instant claim 9 is reasonably taught.
Regarding the dosage regimen required by claim 35, Rosen teaches a four-day treatment regimen anti-malarial treatment for the ACT combination [0128]:

    PNG
    media_image1.png
    268
    656
    media_image1.png
    Greyscale


Rosen establishes that combinations of artemisinin or derivatives of artemisinin, including artemether and artesunate, in combination with berberine in a single tablet or pill form are effective in treatment of malaria.  While two-drug combinations artemether plus berberine and artesunate plus berberine are each separately taught as useful in therapy of malaria, the three drug combination artemether, artesunate and berberine; i.e., the first three of the four recited compositions are not taught together in therapy of malaria.  
Rosen does not teach administration of the fourth composition, containing primaquine (or primaquine on Day 4, or the Days 5 up to 18 dosing of amended claim 35).  Rosen does not teach applicant elected artemether (or other artemisinin derivate) administered sublingually (or on Day 1), or by using sublingual spray, via a nano-spray.
Colman teaches malaria is mainly confined to Africa, Asia and Latin America, and affects approximately 120 million people worldwide and results in over 1 million deaths per year (paragraph 0004); malaria parasites are transmitted from one person to another by the female anopheline mosquito that feeds on human flesh; about 60 species of anopheline mosquito transmit the parasite (paragraph 0005); berberine and artemisinin have not previously been combined in an acute dosage regimen (paragraph 0039); a composition comprising berberine, artemisinin and loperamide or their 
Colman establishes combinations of artesunate and berberine or artemether and berberine, as two-drug therapies are used in effective amounts for treating individuals with malaria (see paragraph 0039; claim 20).  Colman also establishes dosage forms include pills and sublingual forms.  Colman does not teach the elected four-drug 
Booles teaches pharmaceutical compositions for the treatment of malaria, comprising artemether and a medium chain triglyceride formulated for transmucosal sublingual delivery, especially by a spray (abstract); amongst the active pharmaceuticals of use in the treatment of malaria are a number of compounds derived from artemisinin, including artesunate and artemether (p. 2, lines 9-12); artemether is known in the form of capsules, tablets and injectable formulations (p. 2, lines 14-15); transmucosal sub-lingual administration of artemether was found to be effective for delivery of the pharmaceutical into the systemic circulation, for the treatment of malaria; this route is acceptable to children requiring treatment, and may be administered by non-medically qualified personnel (p. 3, lines 10-15); the composition can be delivered sublingually as a liquid bolus, or, more preferably, as a spray (p. 3, lines 17-18); the formulation must withstand the challenges of those communities where malaria is an especially acute problem, such as in sub-Saharan Africa; for example, any formulation needs to be stable for long periods of time, and at the relatively high temperatures encountered there; the medicament will often need to be administered (without delay) to children who are weak, malnourished, and likely to be suffering from vomiting and diarrhea; in many cases, the medicament may also need to be administered by non-medically-trained personnel; it is also important for any active ingredient to have good (and consistent) bioavailability, to ensure that the drug reaches the site of action without adverse side effects (p. 9, lines 16-25); to address these problems, the inventers have found that the transmucosal sublingual route of administration of artemether provides a max, for the sublingual administration compared to the tablets.  About 1.7-2.2 times more artemether was absorbed via a sublingual spray compared to a tablet; i.e., the bioavailability by the sublingual route is at least twice that by the oral route for equivalent doses (p. 20, lines 20-24); the inventors found that transmucosal sublingual avoids autoinduction (where systemically circulating artemesinin declines with each successive dose, thereby reducing the effectiveness of drug dosage regimes (p. 21, lines 5-12).  Regarding claim 19, Booles teaches in especially preferred embodiments of the invention, the artemether-triglyceride solution is supplemented with menthol, or alternatively with orange oil or vanilla. The inventors have found that this has a number of benefits: … (2) the essential oil also acts as a penetration enhancer to improve the uptake of the pharmaceutical ingredient through the mucosa of the mouth (i.e., the Booles formulations contain a mucosal absorption enhancer; p. 13, lines 17-19, 27-28).  Regarding the amendment to claims 16 and 35, the at least 50 mg dosage range, the examples of Booles utilized 30 mg, which is below the recited artemether range (whichever way the language is construed.  However, Booles also teaches that the device and composition adapted to deliver individual or successive doses of said 
Booles establishes that sublingual spray application of the artemether formulations achieve a higher bioavailability compared to oral tablet doses (see, e.g., Figures 2-3, 8-9), and even that about half the dose still achieves higher blood levels during a substantial portion of the first 4 hours after dosing (see Figures 1-7); and that the formulations using Miglyol® 810 are stable upon storage at 30-40 °C for 8 weeks (p. 11; p. 12, lines 8-15).  A mucosal absorption enhancer would have the effect of increasing further the amount of artemether that reaches the blood.
Thus, the skilled artisan would have been motivated to modify the combination therapy of Rosen or Colman, by starting therapy for malaria using the Booles artemether sublingual spray administration (applicant elected first composition comprising artemether, via sublingual spray), including a formulation taught by Booles that contains a mucosal absorption enhancer and artemether in a dose ranging from 50-80 mg, and administering this first, on Day 1.  The benefit would have been to rapidly achieve therapeutic levels of artemether into the bloodstream in patients, who may be weak, malnourished, and/or suffering from vomiting or diarrhea; such formulations are immediately ready for administration, and formulations are stable, in hot conditions encountered in African climates for storage at least 8 weeks.  
After therapy was initiated with artemether via sublingual spray, it would have been obvious to follow with the combination therapy of Rosen or Colman, i.e., with 
Smithuis teaches Artemisinin-combination therapy (ACT) is recommended as first-line treatment of falciparum malaria throughout the world, and fixed-dose combinations are preferred by WHO; We aimed to compare effectiveness of four fixed-dose ACTs and a loose tablet combination of artesunate and mefloquine, and assess the addition of a single gametocytocidal dose of primaquine (abstract; Background).  Findings include the addition of a single dose of primaquine (0·75 mg/kg) reduced P falciparum gametocyte carriage substantially (abstract; Findings).  The addition of a nd to last paragraph; see also Figure 4). The addition of a single gametocytocidal dose of primaquine was well tolerated and highly effective and did not cause serious adverse effects, although more studies to characterise the safety with different G6PD deficiency genotypes are needed.  The addition of a single dose of primaquine to ACTs could have a major effect on malaria transmission from treated patients, and could have a crucial role in elimination programmes (p. 680, last paragraph).  Smithuis establishes relapses frequently occur after ACT therapies in treatment of malaria (see Figures 2-3); this type of relapse would have been expected for a percentage of the malaria patients treated with the artemisinin derivative combination therapies taught by Rosen and Colman.  Smithuis establishes addition of primaquine to several unique artemisinin-combination therapies has the added substantial benefit of being gametocytocidal, significantly reducing P. falciparum gametocyte carriage and reducing the risk of transmission of malaria from the infected patient being treated.

Thus, it would have been obvious to separately administer applicant elected artemether, in an amount within the range 50-80 mg, by sublingual spray Day 1, followed by administration of an artesunate dosage form, followed by administration of a berberine dosage form, including dosing during the days taught by Rosen in Table II.  Regarding the elected pill form, both Rosen and Colman teach pill forms are suitable delivery forms, rendering it obvious to use the combination of artesunate + berberine in pill form, or alternatively, to use the sequential separate dosing where artemether is administered via sublingual spray, artesunate is subsequently administered in pill form via an oral route and berberine is subsequently administered in pill form via an oral route, giving the elected method of the instant claims.  
The motivation to start therapy with artemether, via sublingual spray would have been the benefit of rapidly achieving therapeutic levels of this compound in a patient likely to be weak, malnourished, suffering from vomiting or diarrhea, in a form immediately ready for administration.  The motivation to follow with a combination 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to further administer primaquine compositions, such as the single dose taught by Smithuis or the 14 day course taught by Buchachart, in addition to the Tri-ACT therapy of Steele, giving the methods of the instant claims, including the Day 4 or Days 4-18 daily dosing of primaquine recited in the claim 35 regimen.  The motivation would have been the recognition that a substantial number of patients have relapse, at least in certain areas of the world, and that the addition of primaquine is recognized to prevent such relapse.
Regarding claims 3, 4, 5 and 10, these claims recite wherein clauses that are construed simply as the intended result of a process step positively recited, which is not given weight (See MPEP 2111.04: a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”).  However, it is noted that Colman establishes that berberine is effective in treats intestinal pathogens, suggesting its' function in eliminating the malaria protist from the digestive tract.  Colman establishes the artemisinin derivates are effective in treating the malaria (suggesting that artemether and artensunate combination eliminates the malaria protist from the blood).  Buchachart establishes primaquine is effective in preventing relapse of malaria strains that are in the liver, suggesting its function in eliminating the malaria protest from the liver.

Regarding claims 24-25 administration of the primaquine for 14 days is explicitly taught by Buchachart, rendering this time period obvious.
Regarding claim 19, inclusion of a mucosal absorption enhancer in the sublingual artemether formulation is a preferred embodiment taught by Booles.  Thus, inclusion of the component in the first composition would have been obvious; to enhance the amount of artemether that rapidly reaches the blood via the oral mucosa.
Applicant is referred to MPEP 2141-2143, which discuss in extensive detail Examination guidelines for determining obviousness, including standards set forth in KSR.  The rationale used in the rejection is similar to KSR Rationale A. Combining Prior Art Elements According to Known Methods To Yield Predictable Results.  Per MPEP 2143 (I) (A):
A.   Combining Prior Art Elements According to Known Methods To Yield Predictable Results



(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; 

(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; 

(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and 

(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 

The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). “[I]t can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does.” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.
th day of ACT combination therapy, and the optional 14 day course following ACT therapy, required by claim 35.  Regarding Item (1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, the record establishes teachings of each element claimed, inter alia,
Regarding (1) with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, each element is taught in the prior art references, the only difference being the lack of the combination of four unique drugs being taught in a single reference.
Regarding Item (2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately, a combination of the 4-step administration of the four different drugs is straight forward to the skilled artisan, motivated by the reasons discussed.  The combination of drugs would have been expected to perform the function that it does separately.  
Regarding Item (3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable, this is a part of the 
Regarding Item (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness; there are no secondary considerations of record relevant to the analysis.
Thus, a prima facie case of obviousness has been established on the record.

Regarding claim 19, Booles teaches in especially preferred embodiments of the invention, the artemether-triglyceride solution is supplemented with menthol, or alternatively with orange oil or vanilla. The inventors have found that this has a number of benefits: … (2) the essential oil also acts as a penetration enhancer to improve the uptake of the pharmaceutical ingredient through the mucosa of the mouth (i.e., the Booles formulations contain a mucosal absorption enhancer; p. 13, lines 17-19, 27-28)

Van de Casteele teaches a method of manufacturing a stable nanosuspension for delivery of a biologically active agent into the bloodstream, which may be administered via the buccal mucosa.  The product demonstrates increased bioavailability, enhanced period of onset, and enhanced stability (abstract).  The skilled artisan would have taken note of the advantages of nano-spray formulations for delivery of artemether, i.e., increased bioavailability, enhanced period of onset and enhanced stability.
It would have been obvious to further modify the processes of Rosen or Colman, by adding the Booles sublingual administration of artemether, in the range from 50-80 mg, (in combination with other required drug compositions required by claim 16, rendered obvious as discussed above), but to formulate the sublingual artemether into a nanosuspension, such as that taught by Van de Casteele, giving the methods of instant claims.  Addition of the mucosal absorption enhancer of Booles would have been a further obvious modification, giving the method of claim 19.  The motivation would have been the benefits discussed by Van de Casteele, increased bioavailability, enhanced period of onset and enhanced stability of the formulation.  The motivation to add 
Regarding claim 36, the Examiner notes that as in claim 9, based on teachings of Rosen, in the malaria field reports (paragraphs 0197-0202) there is no mention of identification of the malarial species; thus, delivery without identifying the plasmodium species affecting said individual of instant claim 36 is reasonably taught, and would have been obvious to apply, where therapy is expected to be broad spectrum to different species of malaria.
Regarding claim 37, the Examiner notes that this claim is construed as the intended result of the recited process step.  Per MPEP 2111.04(I), a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’"  Therefore this wherein clause is not given weight.
Regarding the claim amendment, amended independent claim 16 requires the artemether composition comprising a non-allergenic carrier and a mucosal absorption enhancer.   New claim 39 requires the nanospray to include a non-allergenic carrier. 
Regarding the non-allergenic carrier, Booles teaches particularly preferred compositions of the inventions consist essentially of artemether and an excipient selected from a group including medium chain length (MCT) triglycerides (5:19-21).  While Booles does not discuss the allergenicity or non-allergenic properties thereof, Thomas teaches a hypoallergenic animal food (title), to be fed to household pets with food allergies (i.e., the foods are considered to meet the limitation “non-allergenic”; Thomas refers to these as “hypoallergenic”).  The hypoallergenic animal food comprises a lipid [0013].  Sorces of lipids that are suitable for use with the compositions of the 
Regarding the specific claimed requirement of claim 40, that the non-allergenic carrier is olive oil, the Examiner notes that olive oil is not taught by Booles.  However, in review of Thomas, as an alternative to MCT oil, olive oil is alternately taught [0059].  Olive oil is clearly a preferred lipid, being used as the lipid in Example 1 [0110] & Example 2 [0117], as well as being a lipid claimed (claims 12, 13, 14).  Thus, the skilled artisan would also have recognized a pure olive oil to be a suitable alternative lipid to MCT oil, clearly preferred by Thomas, as a hypoallergenic oil material.  Thus, considerations of Thomas render obvious oil as an alternate to MCT oil, or alternatively, as an obvious addition.  The skilled artisan would have considered olive oil to be a suitable alternative carrier to MCT oil for formulation of artemether for nano-spray formulations in the obvious method.  The motivation to substitute or add olive oil would have been the clear recognition and preferred use of this lipid by Thomas in hyperallergenic foods, useful for pets with known allergies.


Applicant argues:
For the reasons already of record, Applicant respectfully disagrees with the Examiner's assertions, and submits that the combination of Rosen, Colman, Booles, Smithuis, Buchachart, and Van de Casteele, individually or in combination, fail to render the steps of Applicant's method of treating an individual suffering from malaria, as specifically set forth in Claim 16 or Claim 35, as presented herein, obvious. Contrary to Applicant's method, Rosen, nor any of the cited references, teach a four-component method of treating an individual suffering from malaria. More importantly, the methods described in the references, at best, teach two component systems. Where a third component may be taught, such as in Coleman, it fails- to teach the combination of an effective amount of an artemether spray or its pharmaceutically acceptable salt, an effective amount of artesunate or its pharmaceutically acceptable salt, an effective amount of berberine, or its pharmaceutically acceptable salt, and an effective amount of primaquine, or its pharmaceutically acceptable derivatives or salts in combination. 
The fact that the Examiner finds each of the individual components as alleged to be taught for treating malaria does not render the Applicant's method obvious, as it is the combination that is effective. No study can be directed or direct teaching to suggest the combination by any of the cited prior art refences which would provide one of skill in the art with the motivation and expectation of success to treat individuals suffering from Malaria using Applicant's method. As part of the reasoning for combining the individual components, the Examiner alleges that Rosen establishes that combinations of artemisinin or derivatives of artemisinin, including artemether and artesunate, in combination with berberine in a single tablet or pill form are effective in treatment of malaria. That is not the case. 
Applicant disagrees that Rosen teaches the use of artemether or artesunate in combination with berberine. The reference specifically teaches the use of artemisinin and berberine composition. While the specification mentions "artemisinin and its derivatives", there is no teaching what this actually refers to, and therefore fails to provide an enabling description and teaching. More importantly, the specification specifically teaches the use of artemisinin and berberine composition. Each of the enabling examples 
In contrast to Rosen's teaching, Applicant has provided an improved treatment which has shown to alleviate clinic indications of the disease. For example, as provided in the Response to Office Action of March 18, 2016, Applicant provided evidence of earlier normalization of several disease related parameters compared to known treatment options, see Office Action Response filed on September 19, 2016. Early normalization was believed to decrease the likelihood of complication or death. In addition to recovery time for patients appearing to be shorter, the duration of abdominal pain shorter, patient's appetite returning at a much faster rate, and patients showing early normalization of platelets, hematocrit, and white blood counts, patients undergoing Applicant's treatment protocol did not contain any components that cause hypoglycemia seen in quinine treatments. Applicant further provided support, via Dr. Dimaano's Declaration, which indicates that Applicant's protocol is believed to prevent further development of malaria multiplication, wherein the life cycle of malaria from schizont to gametocytes is stopped. The Applicant's protocol is believed to provide complete destruction of the schizont, preventing further development into gametocyte form. Unlike patients under the standard of care treatment, the sexual form of the plasmodia has not been demonstrated when patients were presented with the improved ACT protocol. Taken as a whole, such findings provide indication that the combination of Applicant's components yield something more than what would be predictable based on the current art teachings or by other rationales, such as combining prior art elements according to known methods to yield predictable results. 
Claims 3-5, 9-13, 19-25, and 36-37 are dependent from Claim 16 or Claim 35. Claims in dependent form are construed to include all the limitations of the claim incorporated by reference into the dependent claim, see 37 CFR 1.75. Moreover, if an independent claim is non-obvious, then any claim depending there from is non- obvious, see MPEP 2143.03, citing In re Fine, 837 F.2d 1071, USPQ2d 1596 (Ed Cir. 1988). Based on the arguments above, and the distinguishable subject matter of dependent Claims 3-5, 9-13, and 19-25, Applicant submits that Claims 3-5, 9-13, 19-25, and 36-37 would not be obvious to one of skill in the art as well. 
In light of all of the above remarks, Applicant respectfully submits that the Examiner has failed to establish a case of obviousness, and further contend that a person of ordinary skill in the art, having the cited references, individually or in combination, in front of him or her would not have the information and motivation necessary to arrive at Applicant's invention. 


This is not persuasive.
Regarding the claimed 4-drug therapy method not being explicitly taught by the references individually, Applicant appears to misconstrue the rejection basis.  The rejection explicitly notes from a discussion of Rosen and Colman:
While two-drug combinations artemether plus berberine and artesunate plus berberine are each separately taught as useful in therapy of malaria, the three drug combination artemether, artesunate and berberine; i.e., the first three of the four recited compositions are not taught together in therapy of malaria.  
Rosen does not teach administration of the fourth composition, containing primaquine (or primaquine on Day 4, or the Days 5 up to 18 dosing of amended claim 35).  Rosen does not teach applicant elected artemether (or other artemisinin derivate) administered sublingually (or on Day 1), or by using sublingual spray, via a nano-spray.
…
Colman establishes combinations of artesunate and berberine or artemether and berberine, as two-drug therapies are used in effective amounts for treating individuals with malaria (see paragraph 0039; claim 20).  Colman also establishes dosage forms include pills and sublingual forms.  Colman does not teach the elected four-drug combination therapy, artemether, artesunate, berberine, and primaquine, or sublingual dosing via a spray (emphasis added)
Thus, the rejection does not rely on teachings of 4-drugs being in the prior art teachings.  Nonetheless, the rejection does establish that, say starting with the two drug combination of artesunate and berberine, including the Rosen 4-day dosing scheme, it 
Thus, it would have been obvious to separately administer applicant elected artemether, in an amount within the range 50-80 mg, by sublingual spray Day 1, followed by administration of an artesunate dosage form, followed by administration of a berberine dosage form, including dosing during the days taught by Rosen in Table II.  …  
The motivation to start therapy with artemether, via sublingual spray would have been the benefit of rapidly achieving therapeutic levels of this compound in a patient likely to be weak, malnourished, suffering from vomiting or diarrhea, in a form immediately ready for administration.  The motivation to follow with a combination therapy of artesunate and berberine would have been to minimize the development of highly resistant strains to artemisinin, recognized as a problem by Rosen (paragraph 0007), and the expected efficacy of a multi-drug therapy, even when treating these resistant strains of Plasmodium.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to further administer primaquine compositions, such as the single dose taught by Smithuis or the 14 day course taught by Buchachart, in addition to the Tri-ACT therapy of Steele, giving the methods of the instant claims, including the Day 4 or Days 4-18 daily dosing of primaquine recited in the claim 35 regimen.  The motivation would have been the recognition that a 
As set forth in the rejection basis, this obviousness falls within the KSR Type A Rationale basis: Combining Prior Art Elements According to Known Methods To Yield Predictable Results.
Regarding the allegation, 
Applicant disagrees that Rosen teaches the use of artemether or artesunate in combination with berberine. The reference specifically teaches the use of artemisinin and berberine composition. While the specification mentions "artemisinin and its derivatives", there is no teaching what this actually refers to, and therefore fails to provide an enabling description and teaching. 
The record establishes:
Rosen teaches a novel artemisinin combination therapy (ACT) consists of artemisinin and its derivatives and berberine, two active substances mixed with various selected excipient compounds to form, inter alia, a single pill, for treatment of, inter alia, [applicant elected] malaria (abstract); anti-malarial drugs are available that treat malaria effectively, but there remains the problem of incorrect dosages by self-administering patients, inaccurate combining of ACTs which leads to potential mono-therapeutic treatment with artemisinin and results in highly-resistant strains of malaria (paragraph 0007); another problem is that many of the current ACTs contain some form of quinine, which has long been determined to have serious side effects, especially in children (paragraph 0008). Malaria has four types that can infect humans (implying the four choices of amended claim 35); the most life threatening types is Plasmodium falciparum [0004].  Although the embodiments above describe the combination of 
[0235] is reproduced, for reference:

    PNG
    media_image2.png
    504
    648
    media_image2.png
    Greyscale

Combinations of the “derivatives of artemisinin with berberine” clearly includes the teachings of the specific combinations of artesunate + berberine and, alternately, artemether + berberine.  This is reasonably construed in the manner that each combination can be used in the same manner as the exemplified artemisinine + berberine; i.e., including in therapy of malaria.  The Examples including 4 field examples of therapy using coACT A-B (artemisinin-berberine) in treating malaria, and include 4 
MPEP 2123 indicates:
I.    PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (emphasis added).
Regarding the alleged failure to enable artesunate + berberine or artemether + berberine in malaria treatment, based on the fact that no example actually employs either of these specific co-ACT combinations, the presumption of Rosen is that each of these combinations is enabled for malaria treatment based on the evidence using the artemisinin + berberine.
Regarding enablement, such a finding requires consideration of factors from In re Wands.  In this case, it would be Applicant’s burden to establish undue experimentation would have been required.  See undue Experimentation Factors in MPEP 2164.01(a):

(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) …
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404.
Applicant’s argument amounts to a singular basis of “(G) the existence of working examples” not being present for the specific combinations argued about, without the other considerations that the teaching of the prior art is that these alternatives may be used in malaria treatment, based on the clear demonstration that the artemisinin + 
MPEP 2121.02 (I) indicates: a reference is presumed operable until applicant provides facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  Mere argument does not establish such a rebuttal.
Furthermore, Applicant appears to ignore the teachings of Colman: Colman teaches methods of combining berberine, artemisinin and loperamide or their derivatives in a therapeutic product for mammals suffering from malaria (abstract).  Claim 2 specifically names the derivative of artemisinin as artesunate.  Thus, a combination including berberine and artesunate in therapy of malaria is explicitly taught by Colman.
Regarding the argument,
Applicant further provided support, via Dr. Dimaano's Declaration, which indicates that Applicant's protocol is believed to prevent further development of malaria multiplication, wherein the life cycle of malaria from schizont to gametocytes is stopped. The Applicant's protocol is believed to provide complete destruction of the schizont, preventing further development into gametocyte form. Unlike patients under the standard of care treatment, the sexual form of the plasmodia has not been demonstrated when patients were presented with the improved ACT protocol. Taken as a whole, such findings provide indication that the combination of Applicant's components yield something more than what would be predictable based on the current art teachings or by other rationales, such as combining prior art elements according to known methods to yield predictable results. 

The Dimaano Declaration was addressed in Office actions subsequent to its filing, for instance, the 11/16/2017 Final Office action, at Item 36.  The Examiner notes that the first rebuttal point no longer applies.  However, failure to compare the treatment options by Rosen and Colman, as discussed on bottom p. 44 to p. 46 is still the primary issue.  Starting with a loading dose (via sublingual nanospray) of artemether would have been 
As pointed out on p. 45 of the 11/16/2017 Office action, MPEP 716.02(e) requires the declaration to compare the claimed subject matter with the closest prior art.  Reliance on “known and currently used ACT treatments” as a comparative therapy does not satisfy the legal requirement of comparison with the closest prior art, which teaches artesunate + berberine and alternatively, artemether + berberine combinations in treating malaria.  The rationale for obviousness of addition of sublingual nanospray of artemether to the artesunate + berberine regimen, and the further obvious addition of primaquine are based on a reasonable expectation of benefits taught for these therapies.  A declaration must establish a result not expected.  This has not been established. (See MPEP 716.02(c) (II), which indicates expected beneficial results are evidence of obviousness).
Finally the Burden is on Applicant to establish results are unexpected and significant (MPEP 716.02(b)).  This burden has not been met.
Applicant is invited to provide comparative evidence to the Rosen and Colman combinations, to show that the claimed therapy actually achieves some result that is not expected.  Faster resolution of malaria symptoms compared with standard of care does not establish unexpected results.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611